DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2022 has been entered.
 As directed by the amendment, claims 1 and 8 have been amended. Claims 1-12 remain under consideration in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 9, 10, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 5, 9, 10, 12 recite the limitation "the at least one bioactive portion".  There is insufficient antecedent basis for this limitation in the claim. This limitation has been cancelled in amended claim 1. Examiner is examining the claims reciting “the bone plate” in its place.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarthy et al. (US 2008/0234754), hereinafter “McCarthy”.
Regarding claim 1, McCarthy discloses a system comprising. a bone plate (FIGS. 1-7) adapted to be affixed to a bone surface, wherein at least a portion of the bone plate is configured to incorporate bioactive substances therewith (¶8), said bioactive substances including bone healing-promoting substances (¶8), the bone plate further comprising at least one attachment portion (bone-contacting surface); and an adhesive adapted to be applied to the bone plate to affix the bone plate to the bone surface (¶13-15).  
Regarding claim 2, McCarthy discloses the system of claim 1, the bone plate further being porous and the bone healing-promoting substances being embedded therein (¶8).  
Regarding claim 3, McCarthy discloses the system of claim 2, wherein the bone plate comprises a plurality of hollow microparticles encapsulating the bone healing-promoting substances (¶8).  
Regarding claim 6, McCarthy discloses the system of claim 1, wherein the bone plate and the adhesive comprises an unblended polymer material (¶10).  
Regarding claim 7, McCarthy discloses the system of claim 6, wherein the unblended polymer comprises a poly lactic acid (PLA) or a PLA-based polymer (¶10).  
Regarding claim 8, McCarthy discloses a bone plate (FIGS. 1-7) comprising at least one attachment portion (bone contacting surface), wherein at least a portion of the bone plate is configured to incorporate bone healing-promoting substances therewith (¶8).  
Regarding claim 9, McCarthy discloses the bone plate of claim 8, wherein the bone plate is porous and the bone healing-promoting substances are embedded in the bioactive portion (¶8).  
Regarding claim 10, McCarthy discloses the bone plate of claim 9. wherein the bioactive portion comprises a plurality of hollow microparticles encapsulating the bone healing-promoting substances (¶8).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy in view of Armbruster et al. (US 2016/0144067), hereinafter “Armbruster”.
Regarding claims 4 and 11, McCarthy discloses the system of claims 1 and 8 but is silent regarding the at least one attachment portion further comprising at least one indentation. Armbruster discloses a system (FIG. 2) comprising, a bone plate (12) adapted to be affixed to a bone surface, the bone plate comprising at least one bioactive portion (10) including bone healing-promoting substances (“drug containing layer,” 9146), the bone plate further comprising at least one attachment portion (14); and an adhesive (41198) adapted to be applied to the bone plate to affix the bone plate to the bone surface (1199), the at least one attachment portion further comprising at least one face defining at least one indentation (14, FIG. 1A) and capable of retaining an amount of adhesive. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to form the plate of McCarthy comprising an indentation, for the purpose of providing a well for the adhesive to settle into in order to reduce guesswork and over application of the adhesive.
Regarding claims 5 and 12, McCarthy discloses the system of claims 1 and 8 but is silent regarding the at least one attachment portion further comprising at least one indentation. Armbruster discloses a system (FIG. 2) comprising, a bone plate (12) adapted to be affixed to a bone surface, the bone plate comprising at least one bioactive portion (10) including bone healing-promoting substances (“drug containing layer,” 9146), the bone plate further comprising at least one attachment portion (14); and an adhesive (41198) adapted to be applied to the bone plate to affix the bone plate to the bone surface (1199), the at least one bone plate being porous and further comprising a plurality of microspheres (41172), the microspheres containing the bone healing-promoting substances (4/167), and the at least one attachment portion further comprising at least one face defining at least one indentation (14, FIG. 1A) and capable of retaining an amount of adhesive. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to form the plate of McCarthy comprising an indentation, for the purpose of providing a well for the adhesive to settle into in order to reduce guesswork and over application of the adhesive.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The newly presented rejection was necessitated by the amendments to the claims of September 1, 2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775